Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/24/2022.

Status of Claims
3.        Claims 1, and 3-6 are pending in this application.
           Claims 1, 3 and 5 are currently amended.
	Claims 2, and 7-8 are canceled.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1, and 3-6 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“control a state transition between an operation ready state and a low power state, the low power state being a state whose standby power is lower than standby power of the operation ready state; calculate a predicted time period required for the electronic device to transit to the low power state; select, from a plurality of device diagnoses, a particular device diagnosis whose execution is completed within the calculated predicted time period; and execute the selected particular device diagnosis, wherein the circuitry selects the particular device diagnosis based on an estimated device diagnosis time, the estimated device diagnosis time is a time period estimated for each device diagnosis of the plurality of device diagnoses from a start of an execution of the each device diagnosis to a completion of the execution of the each device diagnosis.” along with all the other limitations as required by independent claim 1.

Regarding Claim 3:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“control a state transition between an operation ready state and a low power state, the low power state being a state whose standby power is lower than standby power of the operation ready state; calculate a predicted time period required for the electronic device to transit to the low power state; select, from a plurality of device diagnoses, a particular device diagnosis whose execution is completed within the calculated predicted time period; and execute the selected particular device diagnosis, wherein the circuitry selects the particular device diagnosis based on one of the operation ready state and the low power state, the one of the operation ready state and the low power state being set for each device diagnosis of the plurality of device diagnoses as a state in which the each device diagnosis is executable.” along with all the other limitations as required by independent claim 3.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“control a state transition between an operation ready state and a low power state, the low power state being a state whose standby power is lower than standby power of the operation ready state; calculate a predicted time period required for the electronic device to transit to the low power state; select, from a plurality of device diagnoses, a particular device diagnosis whose execution is completed within the calculated predicted time period; and execute the selected particular device diagnosis, wherein the electronic device includes an image forming apparatus including a fixing device, and the circuitry calculates the predicted time period based on a measured fixing temperature and a fixing temperature threshold value, the fixing temperature value being a condition for a transition to the low power state.” along with all the other limitations as required by independent claim 5.

6.       It follows that claims 4 and 6 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677